On the court’s own motion, the decision handed down May 2, 1960, as amended by the decision handed down September 26, 1960 (11 A D 2d 952), is further amended by striking out the designation of Mortimer C. O’Brien, Jr., Esq., as counsel to prosecute the appeal, and by designating Edward B. Willing, Esq., 22 West First Street, Mount Vernon, New York, as such counsel. The appellant’s time to perfect the appeal is further enlarged to the May Term, beginning April 24, 1961; appeal ordered on the calendar for said term. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.